Order unanimously reversed on the law without costs and plaintiffs’ motion granted, in accordance with the following memorandum: Special Term abused its discretion in *913precluding plaintiff from. deposing her physician, who had moved to California and was not available to testify at trial. The record establishes that plaintiff was not aware that her doctor had relocated his office until her attorney was preparing the case for trial. CPLR 3117 (a) (4) authorizes any party to use the deposition of a medical doctor without the necessity of showing special circumstances. Plaintiff’s application to depose her own treating physician is not in the nature of discovery, which would require plaintiff to spell out in factual detail special, unusual or extraordinary circumstances to justify departure from the general rule foreclosing discovery after a statement of readiness has been filed. (Appeal from order of Supreme Court, Niagara County, Koshian, J. — discovery.) Present — Callahan, J. P., Denman, Green, Pine and Balio, JJ.